Citation Nr: 0725800	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2004, the Board affirmed the RO's decision.  The 
veteran then
appealed the Board's decision to the United States Court of 
Appeals for Veterans
Claims (Court).  In February 2006, based on a Joint Motion 
For An Order Vacating
The Board Decision And Incorporating The Terms Of This Remand 
(joint motion),
the Court remanded the claim to the Board for compliance with 
the instructions in
the joint motion.  

The Board in turn remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. in 
September 2006.  For the reason explained below, the RO again 
REMANDS the claim to the RO via AMC.    


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He asserts that he developed such 
loss in service secondary to noise to which he was exposed 
while serving in an artillery unit, teaching servicemen to 
use artillery, bazookas, grenades, pistols, rifles and 
machine guns, and demonstrating live fire.  Additional action 
is necessary before the Board decides this claim.  

In a September 2006 Remand, the Board instructed the RO to 
undertake certain action in support of the veteran's claim.  
The Board specifically instructed the RO to afford the 
veteran a VA examination, during which an examiner was to 
offer an opinion as to whether the veteran's hearing loss was 
related to his period of active service, including his in-
service noise exposure while serving with an artillery unit.  
Thereafter, while the claim was in remand status, the RO 
partially complied with the Board's instructions by affording 
the veteran a VA audiological evaluation.  However, during 
that evaluation, the VA examiner did not offer the opinion 
requested by the Board.  Rather, the examiner indicated that, 
given the absence of hearing evaluations dated during 
service, he could not determine the etiology of the veteran's 
hearing loss without resorting to speculation.  He did not 
address whether the hearing loss, which might have developed 
following the veteran's discharge from service, might be 
related to the noise to which the veteran was allegedly 
exposed in service.  Given this fact, it is necessary to 
remand this claim pursuant to Stegall v. West, 11 Vet. App. 
268 (1998).  On remand, the RO should protect the veteran's 
due process rights by affording him another VA examination, 
during which an examiner can provide the previously requested 
opinion.    

This case is REMANDED for the following action:

1.  Afford the veteran a VA audiological 
examination by a specialist who has not 
previously evaluated the veteran for the 
purpose of determining the etiology of 
his bilateral hearing loss.  Provide the 
examiner with the veteran's claims file 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should: 

a) opine whether the veteran's 
bilateral hearing loss, which might 
have developed after the veteran's 
discharge from service, is at least 
as likely as not related to noise to 
which the veteran was allegedly 
exposed during service, including 
while serving with an artillery 
unit, teaching servicemen to use 
artillery, bazookas, grenades, 
pistols, rifles and machine guns, 
and demonstrating live fire; and



b) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



